05/11/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0521


                                      DA 21-0521
                                   _________________

PLANNED PARENTHOOD OF MONTANA, and
JOEY BANKS, M.D., on behalf of themselves and
their patients,

             Plaintiffs and Appellees,

      v.                                                           ORDER

STATE OF MONTANA, by and through AUSTIN
KNUDSEN, in his official capacity as Attorney
General,

             Defendant and Appellant.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Michael G. Moses, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   May 11 2022